Citation Nr: 1731169	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  04-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served in the New York Army National Guard from October 1984 to November 1999, with periods of active duty special work from October 1989 to November 1999 and a period of active duty for training from August 1985 to January 1986.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was most recently before the Board in September 2016, when it was remanded for additional development.  


FINDING OF FACT

The left knee disability has not resulted in flexion to fewer than 45 degrees, limitation of extension, instability, absent semilunar cartilage, or meniscal tear. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including records associated with Social Security Administration (SSA) benefits.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The Veteran was provided examinations to determine the nature and severity of the left knee disability, most recently in 2016.  The October 2016 VA examination provided includes findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016).  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Factual Background and Analysis

A March 2006 VA treatment record reveals findings of intact gait and balance. 

A February 2007 VA treatment record indicates that the Veteran was not reporting current knee pain.  The record notes that the Veteran ambulated, stood from a chair, and got on and off the examining table without problem.  

A January 2009 VA treatment record reveals a history of left knee pain for six to seven years.  Examination revealed that the knee was stable with testing.  There was mild tenderness and crepitus.  Gait was antalgic.  A February 2009 VA treatment record reveals history of left knee pain, aggravated by prolonged standing, walking, cold temperature, and stairs.  The Veteran did not report falls.  Examination revealed motion from 0 to 100 degrees.  Stability testing was negative for abnormality.  

A January 2010 VA treatment record reports that the Veteran had full range of motion of the knees.  Gait was steady without shuffle.  

A June 2010 VA examination record reveals the Veteran's history of increased knee pain.  He also reported weakness, stiffness, lack of endurance, and "sometimes" buckling.  He reported four to six flares per week in the winter and two to three times per week in the summer.  He indicated that the flares last approximately one hour, during which time he takes medication and rests.  He denied functional impairment during a flare.  Examination revealed motion 0 to 110 degrees in the left knee, with pain at the end.  There was no change in range of motion after repetition.  Inspection revealed no atrophy or effusion.  Stability testing was normal, and motor strength was full.   

A March 2011 VA emergency treatment record reveals the Veteran's history of left knee pain for nine days.  The record notes that the Veteran grimaced with walking.  The Veteran denied weakness or giving out.  He reported difficulty sitting down with his knee flexed.  He denied pain in the unflexed knee.  Examination revealed no muscle atrophy or weakness.  There was knee pain with decreased range of motion.  The diagnosis was nontraumatic left knee pain secondary to sprain.  The record notes that the Veteran felt better with improved range of motion by discharge.  A March 2011 VA treatment record indicates that the knees had full range of motion.  August 2011 VA treatment records reveal the Veteran's history of left knee pain with bending.  The record indicates that the Veteran used a knee brace for comfort.  Examination revealed mild crepitus and tenderness.  There was no atrophy, gait was normal, and the knee was stable to testing.  A September 2011 VA treatment record reveals that there was mild crepitus and tenderness to palpation of the left knee.  Gait was normal.  

A January 2012 VA examination record reveals the Veteran's history of left knee pain, stiffness, and intermittent swelling.  He denied any other associated symptom.  He reported flares of pain and sometimes swelling with fast walking.  Examination revealed motion from 0 to 110 degrees in the left knee, with pain beginning at 100 degrees.  Range of motion testing was also performed in the right knee.  There was no change in range of motion after repetition.  There was no tenderness or meniscal abnormality, and muscle strength was full.  Joint stability testing was normal.  The Veteran walked with an antalgic gait with a cane in the right hand.  The examiner noted that the knee disabilities affected occupational functioning because the Veteran was unable to lift more than 20 pounds, unable to tolerate any stooping or kneeling, and unable to ambulate further than two blocks.  

An April 2012 VA treatment record reveals the Veteran's history of twisting the left knee five days earlier after he missed a step.  Examination revealed minimal swelling and no tenderness.  There was limitation in flexing and extending the left lower extremity over the left knee.  A May 2012 VA treatment record reveals the Veteran's history of a "pop" in the left knee after he missed a step.  Examination revealed pain and tenderness.  The Veteran was able to squat approximately 50 percent before complaining of severe pain.  The diagnosis was left knee sprain and quadriceps insufficiency.  An October 2012 VA treatment record indicates that the Veteran presented for follow-up after injuring the left knee.  The record notes that ligamentous exam was difficult due to the Veteran's hesitation.  The knee was stable to posterior drawer and valgus/varus testing.  

An April 2013 VA treatment record reveals the Veteran's history of constant knee pain.  He reported swelling "sometimes."  The record indicates that the Veteran had a steady gait with limp.  There was decreased range of motion and strength in the left knee.  

A December 2015 VA examination record reveals the Veteran's history of left knee pain, worse with walking.  He also reported occasional swelling.  He reported flares of pain with walking.  Range of motion testing was performed on both knees.  Range of motion testing of the left knee revealed motion from 0 to 90 degrees with pain on movement.  After repetition, flexion was diminished to 80 degrees.  The examiner determined that the Veteran's functional ability with repeated use over a period of time would be limited to 80 degrees of flexion.  The examiner added that the examination was medically consistent with the Veteran's statements describing functional loss during a flare.  There was evidence of pain with weight-bearing and tenderness.  Joint stability testing was normal, and there was no meniscal condition.  

An August 2016 VA treatment record reports that the Veteran had full range of motion and equal strength in the knees.    

An October 2016 VA examination record reveals the Veteran's history of left knee pain.  The Veteran did not report flares.  He did report that the left knee disability limited standing and walking.  Both knees were evaluated.  Range of motion testing of the left knee revealed motion from 0 to 90 degrees with pain, including after repetition, with weight-bearing, and in active and passive motion.  There was evidence of pain with weight-bearing and tenderness on the medial joint line.  There was also crepitus and antalgic gait.  Motor strength was full, and there was no atrophy.  Joint stability testing was normal.  There was no meniscal condition.  

A rating higher than 10 percent is not warranted for limitation of motion at any time.  Although the evidence reveals findings of painful and limited motion, the record does not suggest limitation of extension to at most 10 degrees or flexion to at most 45 degrees.  Clinical evaluation generally reveals full extension, and the Veteran is consistently able to flex to at least 70 degrees including during flares and after repetition, with the most severe limitation reported in May 2012, when he was noted to have a 50 percent reduction of flexion.  Although the Veteran reported limitation of function during flares, the limitation in motion appears to be accurately depicted by the reported range of motion after repetition.  Notably, the Veteran has not alleged limitation of motion during flares beyond that depicted in the clinical records.  There is no evidence indicating that the Veteran has limitation of extension or sufficient limitation of flexion to warrant more than the 10 percent rating assigned for limitation of motion.  In this regard, the Board reiterates that the record is absent any history from the Veteran of flexion or extension limited beyond that shown during clinical evaluation.  

With respect to other potentially applicable Diagnostic Codes, there is no clinical evidence showing ankylosis, malunion, nonunion, subluxation, or meniscal abnormality.  The Board further finds there is not evidence of even slight instability.  Although the record includes a history of buckling in June 2010, the record is otherwise absent any history of buckling, and clinical evaluation consistently reveals that there is no instability.  Although the Veteran was competent to report his symptomatic history, the Board finds the history is less probative than the clinical findings of normal stability.  

The Board has also considered whether a total rating was warranted based on the left knee disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as raised by the August 2010 notice of disagreement.  The Board finds the evidence does not suggest that the left knee disability rendered the Veteran unable to obtain or maintain substantially gainful employment at any time during the period of the claim.  Although the service-connected left knee disability would affect occupational functioning, economic inadaptability is taken into account in the evaluation assigned, and the evidence of record does not suggest that the Veteran is or has been incapable of performing any substantially gainful employment due to the service-connected left knee disability.  Notably, the record is absent any medical finding or lay allegation of unemployability due to the left knee disability.  

 Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.







ORDER

A rating in excess of 10 percent for a left knee disability is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


